In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-14-00243-CV


                         IN RE DEREK MONTEZ, RELATOR


               ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS


                                      July 16, 2014

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Derek Montez, relator, has filed a petition for writ of mandamus but failed to pay

the $145 filing fee required under Texas Rule of Appellate Procedure 5. We informed

Montez, by letter dated June 24, 2014, that the filing fee was outstanding and that the

proceeding would be dismissed unless it was paid no later than July 7, 2014. TEX. R.

APP. P. 5. The fee has not been paid as directed, nor has he filed an affidavit of

indigence. See TEX. R. APP. P. 20.1

      Accordingly, we dismiss Montez’ petition. See TEX. R. APP. P. 42.3.

                                                            Per Curiam